PER CURIAM.
The appellant, Loreda Development, Inc., d/b/a Lake Suzy, challenges a summary judgment in favor of the appellee, Department of Business Regulation, Division of Florida Land Sales, Condominiums and Mobile Homes.
We find that the trial court properly entered a summary judgment granting the appellee’s request for an order enforcing prior agency action. We, accordingly, affirm that part of the amended final judgment which orders the appellant to comply with the final agency order and which imposes a sanction, a penalty, a fine, and costs.
Neither the pleadings nor the proof, however, are sufficient to support the trial court’s order requiring the appellant to furnish an as-built survey, subsurface investigation, and a design for reconstruction of the roads and roadways within its subdivision within sixty days of the amended final summary judgment. We, therefore, remand with instructions to strike those requirements from the amended summary judgment.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and SCHOONOVER and PARKER, JJ., concur.